DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the bead of claims 10 and 15 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9, 11, 12, 13, 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harneit US20070218414.
Regarding claim 1, Harneit US20070218414 discloses a gas burner device comprising: 
an orifice holder including an orifice (Fig. 4, holding jet 11 with opening 41); and 
a burner body including a venturi tube arranged to receive a gas from the orifice and a burner port discharging the gas supplied through the venturi tube (Fig. 4, body comprising at least wall 78 and venturi tube 13, port corresponding to 21), 
wherein the venturi tube comprises: 
a venturi inlet through which the gas that is jetted from the orifice flows in, a venturi outlet through which the gas flowing in through the venturi inlet is discharged  (Fig. 4), and 
an acceleration part including a smaller diameter than the venturi inlet and the venturi outlet and including a cylindrical shape (Fig. 4 and Fig. 15).
Regarding claim 2, Harneit discloses the gas burner device of claim 1, wherein the acceleration part is located closer to the venturi inlet than to the venturi outlet (Fig. 4).
Regarding claim 3, Harneit discloses the gas burner device of claim 1, wherein the venturi tube comprises a diffuser located between the acceleration part and the venturi outlet (Fig. 4).
Regarding claim 4, Harneit discloses the gas burner device of claim 3, wherein the diffuser is longer than the acceleration part (Fig. 4).
Regarding claim 5, Harneit discloses the gas burner device of claim 1, wherein the burner body comprises a gas chamber guiding the gas that passed the venturi tube to the burner port, and wherein a bottom side of the gas chamber is located lower than a bottom surface of the burner port (chamber 35, bottom seen in Fig. 12).
Regarding claim 6, Harneit discloses the gas burner device of claim 5, wherein the gas chamber is a shape of a sector with an arc corresponding to an outer circumferential surface of the burner body on which the burner port is arranged (chamber 35, seen in Fig. 8).
Regarding claim 7, Harneit discloses the gas burner device of claim 6, wherein the venturi outlet is arranged closer to a center of the gas chamber than to the arc of the gas chamber (Fig. 8).
Regarding claim 8, Harneit discloses the gas burner device of claim 5, further comprising: a burner cap covering a top side of the burner body, wherein the burner cap comprises a guide projection configured to guide the gas discharged from the venturi outlet to the bottom side of the gas chamber (cap 3, best seen in the Fig. 11, annotated below).

    PNG
    media_image1.png
    251
    636
    media_image1.png
    Greyscale



Regarding claim 11, Harneit US20070218414 discloses a cooking apparatus comprising: 
a supporting plate (Fig. 4, cup 1); and 
a gas burner device mounted on the supporting plate (Fig. 4), wherein the gas burner device comprises: 
a first burner arranged on the supporting plate and including a first burner port (burner corresponding to at least wall 78, port corresponding to 21), and an orifice holder arranged under the supporting plate and including an orifice arranged to jet gas to the first burner (jet 11 and opening 41), and 
wherein the first burner comprises: 
a first venturi inlet through which the gas that is jetted from the orifice flows in (venturi 13), 
a first venturi outlet through which the gas flowing in through the first venturi inlet is discharged (seen in Fig. 4), and 
a gas chamber configured to guide the gas discharged from the first venturi outlet to the first burner port, and is a shape of a sector with an arc corresponding to an outer circumferential surface of the first burner on which the first burner port is formed (chamber 35, seen in the shape of an arc in Fig. 8).

Regarding claim 12, Harneit discloses the cooking apparatus of claim 11, wherein a bottom side of the gas chamber is located lower than a bottom surface of the first burner port (seen in Fig. 4 and Fig. 5), and wherein the first venturi outlet is arranged closer to a center of the gas chamber than to the arc of the gas chamber (seen in Fig. 8 and Fig. 17).
Regarding claim 13, Harneit discloses the cooking apparatus of claim 12, wherein the first burner comprises a guide projection configured to guide the gas discharged from the first venturi outlet to the bottom side of the gas chamber (Cap 3, best seen in the Fig. 11, annotated below).

    PNG
    media_image1.png
    251
    636
    media_image1.png
    Greyscale


Regarding claim 20, Harneit US20070218414 discloses a gas burner device comprising: 
an orifice holder including an orifice (Fig. 4, holding jet 11 with opening 41); and 
a burner body including a venturi tube arranged to receive a gas from the orifice and a burner port discharging the gas supplied through the venturi tube (Fig. 4, body comprising at least wall 78 and venturi tube 13, port corresponding to 21), 
wherein the venturi tube comprises: 
a venturi inlet through which the gas that is jetted from the orifice flows in, a venturi outlet through which the gas flowing in through the venturi inlet is discharged (Fig. 4), and 
an acceleration part including a smaller diameter than the venturi inlet and the venturi outlet and including a cylindrical shape (Fig. 4 and Fig. 15), and 
wherein the burner body comprises a gas chamber configured to guide the gas discharged from the venturi outlet to the burner port, and be a shape of a sector with an arc corresponding to an outer circumferential surface of the burner body on which the burner port is formed (chamber 35, seen in the shape of an arc in Fig. 8).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harneit US20070218414 in view of Moon et al. US20170108226.
Regarding claim 9, Harneit does not expressly disclose the gas burner device of claim 1, wherein the burner port comprises a bead protruding at an end from which the gas is discharged and configured to guide the gas discharged upwards.
Moon et al. US20170108226 teaches a gas burner for a cooking apparatus wherein the burner port comprises a bead protruding at an end from which the gas is discharged and configured to guide the gas discharged upwards (Fig. 4, 112a, 11, angle alpha, ¶69).  Harneit teaches that such a modification reduces boiling time (¶68).  
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the prior art device with a bead, as taught by Moon, since doing so amounts to a known technique for improving similar devices in the art with the known predictable result of reducing boiling time.  
Regarding claim 14, Harneit does not expressly disclose the cooking apparatus of claim 11, wherein the first burner port comprises a bead that protrudes from a bottom surface of an end from which the gas is discharged.
Moon et al. US20170108226 teaches a gas burner for a cooking apparatus wherein the burner port comprises a bead protruding at an end from which the gas is discharged and configured to guide the gas discharged upwards (Fig. 4, 112a, 11, angle alpha, ¶69).  Harneit teaches that such a modification reduces boiling time (¶68).  
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the prior art device with a bead, as taught by Moon, since doing so amounts to a known technique for improving similar devices in the art with the known predictable result of reducing boiling time.  

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harneit US20070218414 in view of Moon et al. US20170108226 and in view of Bettinzoli US20110232628.
Regarding claim 10,  the previously combined references do not expressly disclose the gas burner device of claim 9, wherein the bead comprises a curved portion concavely formed.
	The difference between the prior art and the claimed subject matter amounts to a mere change in shape of the upward incline of the prior art device.  
Bettinzoli US20110232628 teaches a gas burner for a domestic cooker wherein a fuel outlet port comprises a bead protruding at an end from which the gas is discharged; the bead comprising a curved portion concavely formed (Fig. 2, storage chamber 6). Bettinzoli teaches that this configuration stabilizes pressure, regulates flow, and improves ignition and/or operation (¶15, ¶13)
Thus, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the prior art device to have the claimed shape since doing so amounts to a mere change in shape in the prior art device and would provide the predictable results taught by Bettinzoli. 

Claim(s) 15, 16, 17, 18, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harneit US20070218414 in view of Harneit US6132205 (Harneit ‘205)
Regarding claim 15, Harneit teaches the cooking apparatus of claim 11, wherein the gas burner device further comprises a second burner arranged within the first burner and including a second burner port (secondary burner 33, Fig. 4 and Fig. 11), 
wherein the first burner comprises a venturi guide arranged to guide the gas jetted from the orifice to the second burner, and 
wherein the venturi guide comprises a branched chamber branched from a flow path in the venturi guide of the gas flowing to the second burner and linked to outside.
Harneit US6132205 (Harneit ‘205) teaches a burner for a cooking apparatus comprising a first burner (burner head 2a) and a second burner arranged within the first burner (Fig. 3, second burner 2C and/or burner head 2B), 
wherein the first burner comprises a venturi guide arranged to guide the gas jetted from the orifice to the second burner (mixing tube 30), and 
wherein the venturi guide comprises a branched chamber branched from a flow path in the venturi guide of the gas flowing to the second burner and linked to outside (branches corresponding to 42).
Harneit ‘205 teaches that this secondary burner arrangement provides the benefit of providing two internal flame rings thereby providing additional warming capacity by providing an additional flame ring (Col. 2 Ln. 55-60).   
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the prior art device with the features associated with the dual warming flame ring taught by Harneit ‘205 since doing so is a known technique for improving similar devices in the art with the known predictable result of providing additional warming capacity. 

Regarding claim 16, the previously combined references teach the cooking apparatus of claim 15, wherein the first burner comprises a first acceleration part located closer to the first venturi inlet than to the first venturi outlet and including a smaller diameter than the first venturi inlet (Harneit, Fig. 4 13), 
wherein the venturi guide comprises a venturi acceleration part including a smaller diameter than an inlet through which the gas jetted from the orifice flows in (Harneit ‘205 Fig. 3, mixing tube 30), and wherein the second burner comprises a second acceleration part including a smaller diameter than the venturi acceleration part (Harneit ‘205 jet 15, Fig. 3).
Regarding claim 17, the previously combined references teach the cooking apparatus of claim 16, wherein the venturi guide comprises a venturi diffuser guiding the gas that passed the venturi acceleration part to the second burner and including diameters increasing in a flowing direction of the gas (Harneit ‘205 seen in Fig. 3).
Regarding claim 18, the previously combined references teach the cooking apparatus of claim 15, wherein an outlet of the venturi guide is a larger diameter than an inlet of the second burner through which the gas flows in (Harneit ‘205, seen in Fig. 3).
Regarding claim 19, the previously combined references teach the cooking apparatus of claim 16, wherein the first burner comprises a first diffuser located between the first acceleration part and the first venturi outlet and including diameters increasing in a flowing direction of the gas (Harneit Fig. 4, 13), and 
wherein the second burner comprises a second diffuser including diameters increasing in a flowing direction of the gas from the second acceleration part (Harneit ‘205, seen in Fig. 3).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Deepak Deean whose telephone number is (571)270-3347. The examiner can normally be reached M-Th 10-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571)270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEEPAK A DEEAN/               Examiner, Art Unit 3762                             

/AVINASH A SAVANI/               Primary Examiner, Art Unit 3762